                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARINKA PESCHMANN,                                   )
                                                     )
         Plaintiff                                   )        Case No. 1: 17-cv-00259 (Erie)
                                                     )
vs.                                                  )
                                                     )        RICHARD A. LANZILLO
STEPHEN QUAYLE, DOUGLAS                              )        UNITED STATES MAGISTRATE JUDGE
HAGMANN, DOES 1-20,                                  )
                                                     )
         Defendants                                  )        ORDER ON DEFENDANTS' MOTIONS
                                                              TO STRIKE [ECF NO. 114; ECF NO. 116]




        Presently before the Court are Motions to Strike filed by Defendant Stephen Quayle

(ECF No. 114) and Defendant Douglas Hagmann (ECF No. 116). For the reasons that follow,

the motions are DENIED. 1

        Federal Rule of Civil Procedure 12(f) provides, in pertinent part, that "[t]he court may

strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter." Fed. R. Civ. P. 12(f). The moving party bears the burden to show

allegations should be stricken from a pleading. Staro Asset Mgmt., LLC v. Soose, 2005 WL

2179781, at *3 (W.D. Pa. Aug. 17, 2005). "'The purpose of a motion to strike is to clean up the

pleadings, streamline litigation, and avoid unnecessary forays into immaterial matters.'" Landau

v. Lamas, 2018 WL 3126396, at *2 (M.D. Pa. June 26, 2018) (quoting Mclnerney v. Moyer

Lumber and Hardware, Inc., 244 F. Supp.2d 393,402 (E.D. Pa. 2002)). "While courts possess

considerable discretion in weighing Rule 12(f) motions, such motions are not favored and will

generally be denied unless the material bears no possible relation to the matter at issue and may


1
 This case has been referred to United States Magistrate Judge Richard A. Lanzillo for pretrial proceedings in
accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local Rule of Civil Procedure 72.
result in prejudice to the moving party." Miller v. Group Voyagers, Inc., 912 F. Supp. 164, 168

(E.D. Pa. 1996). "Motions to strike factual allegations will be denied when, although the

averments state no independently actionable claim, they 'are so connected with the subject

matter of the suit that it might be deemed to present a question of law or fact that the court ought

to hear."' In re Westinghouse Sec. Litig., 1998 WL 119554, at *2 (W.D. Pa. Mar. 12, 1998)

(quoting River Rd. Dev. Corp. v. Carlson Corp. -Ne., 1990 WL 69085, at * 1 (E.D. Pa. May 23,

1990)). Any doubts about the challenged material should be resolved in favor of the nonmovant.

Spano v. Ohio Hospice and Palliative Care, 2019 WL 2613430, *2 (W.D. Pa. June 26, 2019)

(citing 5C CHARLES ALAN WRIGHT & ARTHUR MILLER, FEDERAL PRACTICE &

PROCEDURE§ 1382 (3d ed. 2019)).

       Here, the Defendants ask that certain declarations attached to Plaintiff Marinka

Peschmann's Response in Opposition to the Motions to Dismiss be struck from the record.

Specifically, they identify declarations Barbara Frieseman (ECF No. 111-11 ), Mansoor Sharif

(ECF No. 111-12), and Tracey Hill (ECF No. 111-13) as inappropriate. But Rule 12(±) applies

only to pleadings, not motions or attachments thereto. See, e.g., Independent Laboratory

Employees' Union, Inc. v. ExxonMobil Research and Engineering Co., 2019 WL 3416897, *5

(D.N.J., June 29, 2019); Watkins v. New Castle Cnty., 374 F. Supp. 2d 379,294 (D. Del. 2005).

       Pleadings are defined by Federal Rule of Civil Procedure 7 as "a complaint and an

answer; a reply to a counterclaim denominated as such; an answer to a cross-claim, if the answer

contains a cross-claim; a third-party complaint ... and a third-party answer .... " Fed. R. Civ. P.

7(a). A motion, such as Defendants' Motion to Dismiss or Peschmann's Response in

Opposition, is not a pleading. Consequently, Rule 12(±) does not apply. See Watkins, 374 F.




                                                 2
Supp. 2d at 394 ("Rule 12(f) applies only to pleadings, not motions and related documents.")

(citations omitted). Therefore, the Defendants' Motion to Strike is DENIED.
                           fl..
       So ordered his   /J day of August, 2019.




                                                      United States Magistrate Judge




                                                  3
